UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 21, 2011 Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-8809 SCANA Corporation 57-0784499 (a South Carolina corporation) arkway, Cayce, South Carolina 29033 (803) 217-9000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Our annual meeting of shareholders was held on April 21, 2011. The following matters were voted upon at the meeting by the holders of our common stock. 1. The following directors were elected for terms expiring at our 2014 annual meeting of shareholders. Nominee Votes For Authority Withheld Broker Nonvotes Bill L. Amick1 Sharon A. Decker D. Maybank Hagood William B. Timmerman2 2. The following director was elected for a term expiring at our 2013 annual meeting of shareholders. Nominee Votes For Authority Withheld Broker Nonvotes Kevin B. Marsh 3. An amendment to the SCANA Corporation Director Compensation and Deferral Plan to increase by 150,000 the number of shares of our common stock that may be reserved for issuance under the plan was approved. Votes For Votes Against Abstentions Broker Nonvotes 4. An amendment of our articles of incorporation to increase the authorized shares of our common stock from 150,000,000 shares to 200,000,000 shares was approved. Votes For Votes Against Abstentions Broker Nonvotes 5. The appointment of Deloitte & Touche LLP as our independent registered public accounting firm was approved. Votes For Votes Against Abstentions Broker Nonvotes 1 Although the terms of the elected directors expire in 2014, Mr. Amick will reach age 70 in May of 2013. The registrant’s articles of incorporation mandate that the term of any director who is not a salaried employee expires at the annual meeting next preceding the date such director attains age 70. Accordingly, Mr. Amick’s term will expire at the 2013 Annual Meeting. 2 Mr. Timmerman will retire as director effective November 30, 2011. 6. Advisory (non-binding) vote to approve the compensation of our named executive officers. Votes For Votes Against Abstentions Broker Nonvotes 7. Advisory (non-binding) vote on the frequency of future advisory votes on the compensation of our named executive officers. One Year Two Years Three Years Abstentions Broker Nonvotes Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Articles of amendment of SCANA Corporation effective April 25, 2011 (filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCANA Corporation (Registrant) April 26, 2011 By:/s/James E. Swan, IV James E. Swan, IV Controller EXHIBIT INDEX Number 99.1Articles of amendment of SCANA Corporationeffective April 25, 2011 (filed herewith)
